Citation Nr: 1727859	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-06 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left shoulder labral tear (SLAP lesion) with acromioclavicular arthrosis.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 2008.

This matter is on appeal from July 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and Pittsburgh, Pennsylvania.  Jurisdiction currently resides with the RO in Roanoke, Virginia.

The Veteran was afforded a Central Office Board hearing in November 2016.  A transcript of that hearing is of record.  

At the hearing, the Board noted some confusion with respect to the Veteran's claim for service connection for bilateral hearing loss.  The electronic Veterans Appeals Control and Locator System (VACOLS) identified the issue as withdrawn.  There is no correspondence indicating the Veteran's intent to withdraw his appeal, however.  Indeed, the RO issued a July 2016 supplemental statement of the case (SSOC) regarding both the claims for increased rating and service connection.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Such was noted at the hearing and full testimony was heard with regard to this issue.  As a result, the claim for service connection for bilateral hearing loss is set forth on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Increased Rating

The Veteran was most recently afforded a VA examination in August 2016.  Shortly thereafter, on Board hearing, he essentially asserted that the examiner failed to truly discuss the functional impairments associated with his left shoulder disability beyond pain.  Review of the examination report reveals it to be inadequate.  In brief, the examiner noted that pain caused the Veteran functional loss.  However, the examiner did not describe this functional loss or provide the degree at which pain began.  Additionally, except for being unable to raise his arm above his head, the report is negative for symptomatology associated with the Veteran's left shoulder disability.  The examination report is also  negative for diagnostic testing being conducted.  Such testing is particularly important as the Veteran has previously requested consideration of the impairments caused by bone spurs developed secondary to his left shoulder disability.  See July 2016 VA Form 9.  In light of these omissions, the Board finds that a new VA examination should be obtained.  

Service Connection

A primary element of service connection is the presence of a current disability.  Here, although the Veteran has repeat diagnoses of sensorineural hearing loss, in and since service, the record remains unclear as to whether he meets VA requirements for compensable hearing loss as defined by 38 C.F.R. § 3.385.  Particularly, the record is silent as to evidence of auditory thresholds at 40 decibels or greater at any of the frequencies, or auditory thresholds at 26 decibels or greater at a minimum of three frequencies, or Maryland CNC speech recognition scores less than 94 percent.  See Service, VAMC and Riverside Ear, Nose & Throat Physicians & Surgeons Treatment Records. 

That said, since his last VA examination in February 2010, the Veteran testified that his condition has worsened.  He submitted a February 2017 private examination report wherein he was diagnosed with bilateral mild-to-moderate high frequency hearing loss.  See Riverside Ear, Nose & Throat Physicians & Surgeons.  This report also contained a positive opinion correlating his disability to service.  Unfortunately, the examination report did not include the audiogram results used to make this determination.  Given the indication that his hearing loss has increased and the lack of new audiological evidence numerically denoting this increase, the Board finds that a VA examination should be provided. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the appropriate notice accompanied by the claims forms necessary to file and complete a TDIU claim.

2. Contact the Veteran and provide him with a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain private treatment records from Riverside Ear, Nose & Throat Physicians & Surgeons.  The Board is particularly interested in the audiogram prepared in conjunction with Dr. P. G., MD's February 2017 Examination Report.

a. Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

b. Associate all outstanding records of the Veteran's VA and private treatment medical records with the file.  

3. Then, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine the nature and etiology of his bilateral hearing loss.  For the purposes of the examination, the examiner must concede in-service noise exposure.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

a. Indicate whether the Veteran meets the criteria for hearing loss as defined by 38 C.F.R.             § 3.385?

b. If yes, then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified bilateral hearing loss had its onset in service or within one year of service discharge or is otherwise etiologically related thereto. 

i. Specifically address Dr. P. G.'s February 2017 opinion.

ii. The Veteran's in-service and post-service diagnoses of sensorineural hearing loss.  See 2007 and 2008 Service Treatment Records, VA Treatment Medical Records, and Riverside Ear, Nose & Throat Physicians & Surgeons Records.

iii. The lay assertions and testimony of record regarding continual symptomatology in and since service.

4. Schedule the Veteran for a VA examination, to include diagnostic testing, to determine the current severity of the service-connected left shoulder disability.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, with the rationale for the conclusions reached.

a. The examiner must conduct left shoulder range of motion studies, to specifically include forward flexion and abduction and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling, or atrophy.  

b. Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner must also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  Note, the Board found the August 2016 examination report inadequate as the examiner indicated the Veteran suffered from additional functional loss, but failed to describe the loss.  

c. The examiner must comment on the presence or absence of ankylosis, dislocations, malunion and nonunion of the clavicle and scapula or humerus, as well as any other impairment of the humerus, to include recurrent dislocation at the scapulohumeral joint, fibrous union, or flail shoulder.  Note, the Veteran reports that he suffers from bone spurring which he asserts is evidence of worsening severity of his disability. See July 2016 VA Form 9.  This should be addressed.

d. Testing of the range of shoulder motion must also include testing in active motion and passive motion (the examiner must specifically note findings for each form of motion).  The examiner should also discuss weight-bearing and nonweight-bearing ranges if applicable and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

e. Finally, to the extent possible, the examiner should fully describe any functional effects of his overall disabilities and the impact of such on his employability.

A clear explanation for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.  

5. After the requested development has been completed, the RO shall review and adjudicate the claim for TDIU.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

